DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10192856 in view of Liu et al. (US 20130249865) and Juh et al. (US 20070146318). 
In regards to claim 1, 10192856 teaches an optical navigation module (claim 1 and 9), comprising: an optical package (claim 1, line 2), and comprising an image sensor (claim 1, lines 2-3); a light emitting chip (claim 1, lines 5-6) and configured to emit illumination light upward (claim 1, lines 5-6, direction is relative); and a reflective structure covering on the optical package (claim 1, lines 7-8) and comprising: a detection plane perpendicular to the optical package (claim 1, line 9); a detection opening at the detection plane (claim 1, line 10); a first reflective portion having a first end configured to reflect incident light directly coming from the detection opening downward to impinge directly on the image sensor, and further having a second end connected to the detection opening, wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion and then directly impinged on the image sensor (claim 1, lines 13-22); and a second reflective portion having a first end configured to reflect the illumination light directly from the light emitting chip to directly go out the reflective structure via the detection opening, and further having a second end connected to the detection opening, wherein the illumination light directly from the light emitting chip is reflected once at the first end of the second reflective portion and then directly goes out the reflective structure (claim 1, lines 23-33) (see claim 9 for limitations), but does not specifically teach the optical package having a package surface and the image sensor and light emitting chip on package surface and the detection plane perpendicular to the package surface. Liu teaches an optical package (142) (fig. 2c) having a package surface (surface of 142 where image sensor 143 and light emitter 146 thereon), an image sensor (143) arranged on the package surface (see fig. 2c) and a light emitter 446) arranged on the package surface (142 surface) (see fig. 2c) and a detection plane perpendicular to the package surface (142 surface) (see fig. 2c). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the light emitting chip and image sensor of 10192856 on the surface of the optical package similar to Liu in order to have support for the image sensor and light emitting chip in a single package providing for a compact design support structure package.
In regards to claim 2, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 1, wherein the reflective structure further comprises, in the first reflective portion, at least one of a reflective surface, a prism and a diffractive optical element configured to reflect the incident light (10192856, claim 2).
In regards to claim 3, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 1, wherein the reflective structure further comprises, in the second reflective portion, at least one of a reflective surface, a prism and a diffractive optical element configured to reflect the illumination light emitted by the light emitting chip (10192856, claim 3).
In regards to claim 4, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 1, further comprising a substrate having an upper surface (10192856, claim 4), but does not specifically teach electrically connected to the optical package. Juh teaches an optical navigation module (fig. 11 and 12), comprising a substrate (250, FPCB) having an upper surface (see fig. 12) and electrically connected to an optical package (240 PCB/190 PCB/130 light emitter/140 image sensor) (see fig. 11 and 12, paragraphs 65-67). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a substrate electrically connected to the optical package of 10192856 as modified by Liu similar to Juh in order to transfer signals to and from the optical package to external devices and circuitry providing for compact design and efficient signal transfer.
In regards to claim 5, 10192856 as modified by Liu and Juh teaches the optical navigation module as claimed in claim 4, wherein the optical package is disposed on the upper surface, and the package surface is parallel to the upper surface (10192856, claim 4, Juh, 240 PCB/190 PCB/130 light emitter/140 image sensor on FPCE 250 and surfaces parallel to each other, see fig. 11, 12 and 13, Liu, see fig. 2c).
In regards to claim 6, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 1, further comprising a condensing lens configured to focus the reflected incident light (10192856, claim 5).
In regards to claim 7, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 6, wherein the condensing lens is integrated with the reflective structure (10192856, claim 6).
In regards to claim 8, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 1, further comprising at least one motor configured to adjust a vertical distance between the reflective structure and the optical package (10192856, claim 7).
In regards to claim 9, 10192856 as modified by Liu teaches The optical navigation module as claimed in claim 1, wherein the reflective structure further comprises a wall extending perpendicular to the package surface to separate the first reflective portion from the second reflective portion (10192856, claim 8).
In regards to claim 10, 10192856 teaches an optical navigation module (claim 1 and 9), comprising: an optical package (claim 1, line 2), comprising: an image sensor (claim 1, lines 3-4); and a light emitting chip and configured to emit illumination light (claim 1, lines 5-6); and a reflective structure covering on the optical package (claim 1, lines 7-8) and comprising: a detection plane perpendicular to the optical package (claim 1, line 9); a detection opening at the detection plane (claim 1, lines 10-12); a first reflective portion having a first end and a second end, wherein the first end of the first reflective portion is aligned with the image sensor and configured to reflect incident light directly coming from the detection opening directly toward the image sensor, and the second end of the first reflective portion connects to the detection opening, wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion (claim 1, lines 13-22, light is directly passing through this package to and from the opening by way of the reflective structure); and a second reflective portion having a first end and a second end, wherein the first end of the second reflective portion is aligned with the light emitting chip to reflect the illumination light directly from the light emitting chip to directly go out the detection opening, and the second end of the second reflective portion connects to the detection opening, wherein the illumination light directly from the light emitting chip is reflected once at the first end of the second reflective portion and then directly goes out the detection opening (claim 1, lines 23-33, light is directly passing through this package to and from the opening by way of the reflective structure) (see claim 9 for limitations), but does not specifically teach a substrate and image sensor and light emitting chip on the substrate, the detection plane perpendicular to the substrate. Liu teaches an optical package (142) (fig. 2c) having a substrate (142), an image sensor (143) arranged on the substrate (see fig. 2c) and a light emitter 446) arranged on the substrate (142 surface) (see fig. 2c) and a detection plane perpendicular to the substrate (142 surface) (see fig. 2c). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the light emitting chip and image sensor of 10192856 on the substrate of the optical package similar to Liu in order to have support for the image sensor and light emitting chip in a single package providing for a compact design support structure package.
In regards to claim 11, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 10, wherein the first reflective portion and the second reflective portion respectively comprise at least one of a reflective surface, a prism and a diffractive optical element configured to reflect light incident thereon (10192856, claim 2, 3 and 10).
In regards to claim 12, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 10, wherein a vertical distance between the reflective structure and the optical package is adjustable (10192856, claim 7).
In regards to claim 13, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 12, further comprising at least one motor configured to adjust the vertical distance (10192856, claim 7).
In regards to claim 14, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 10, wherein the reflective structure further comprises a condensing lens in the first reflective portion (10192856, claim 5, 6 and 12).
In regards to claim 15, 10192856 teaches an optical navigation module (claim 1 and 9), comprising: an optical package (claim 1, line 2), and comprising an image sensor (claim 1, lines 3-4); a light emitting chip configured to emit illumination light upward (claim 1, lines 5-6, direction is relative); and a reflective structure covering on the optical package (claim 1, lines 7-8) and comprising: a detection plane perpendicular to the package (claim 1, line 9); a first detection opening and a second detection opening at the detection plane (claim 1, lines 9-33, the detection includes a first and second opening for each of the image sensor and light emitting chip); a first reflective portion having a first end configured to reflect incident light coming from the first detection opening downward to impinge on the image sensor, and further having a second end connected to the first detection opening (claim 1, lines 13-22, the detection includes a first and second opening for each of the image sensor and light emitting chip); and a second reflective portion having a first end configured to reflect the illumination light emitted by the light emitting chip to go out the reflective structure via the second detection opening, and further having a second end connected to the second detection opening (claim 1, lines 23-33, the detection includes a first and second opening for each of the image sensor and light emitting chip) (see claim 9 for limitations), but does not specifically teach but does not specifically teach the optical package having a package surface and the image sensor and light emitting chip on package surface and the detection plane perpendicular to the package surface. Liu teaches an optical package (142) (fig. 2c) having a package surface (surface of 142 where image sensor 143 and light emitter 146 thereon), an image sensor (143) arranged on the package surface (see fig. 2c) and a light emitter 446) arranged on the package surface (142 surface) (see fig. 2c) and a detection plane perpendicular to the package surface (142 surface) (see fig. 2c). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to place the light emitting chip and image sensor of 10192856 on the surface of the optical package similar to Liu in order to have support for the image sensor and light emitting chip in a single package providing for a compact design support structure package.
In regards to claim 16, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 15, further comprising a condensing lens configured to focus the reflected incident light (10192856, claim 5, 6 and 12).
In regards to claim 17, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 15, further comprising at least one motor configured to adjust a vertical distance between the reflective structure and the optical package (10192856, claim 7).
In regards to claim 18, 10192856 as modified by Liu teaches the optical navigation module as claimed in claim 15, wherein the first reflective portion and the second reflective portion respectively comprise at least one of a reflective surface, a prism and a diffractive optical element configured to reflect light incident thereon (10192856, claim 2, 3 and 10).

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11063028. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive concept of an optical package with a detection plane/opening, an image sensor, light emitting chip and a first and second reflective portion as described is taught by both the present application and patent 11063028.
In regards to claim 1, 11063028 teaches an optical navigation module (claim 1, 10 and 15), comprising: an optical package having a package surface, and comprising an image sensor arranged on the package surface; a light emitting chip arranged on the package surface and configured to emit illumination light upward (claim 1, lines 2-7); and a reflective structure covering on the optical package and comprising: a detection plane perpendicular to the package surface of the optical package; a detection opening at the detection plane (claim 1, lines 8-12); a first reflective portion having a first end configured to reflect incident light directly coming from the detection opening downward to impinge directly on the image sensor, and further having a second end connected to the detection opening, wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion and then directly impinged on the image sensor (claim 1, lines 13-21); and a second reflective portion having a first end configured to reflect the illumination light directly from the light emitting chip to directly go out the reflective structure via the detection opening, and further having a second end connected to the detection opening, wherein the illumination light directly from the light emitting chip is reflected once at the first end of the second reflective portion and then directly goes out the reflective structure (claim 1, lines 22-30).
In regards to claim 2, 11063028 teaches the optical navigation module as claimed in claim 1, wherein the reflective structure further comprises, in the first reflective portion, at least one of a reflective surface, a prism and a diffractive optical element configured to reflect the incident light (claim 2).
In regards to claim 3, 11063028 teaches the optical navigation module as claimed in claim 1, wherein the reflective structure further comprises, in the second reflective portion, at least one of a reflective surface, a prism and a diffractive optical element configured to reflect 30 the illumination light emitted by the light emitting chip (claim 3).
In regards to claim 4, 11063028 teaches the optical navigation module as claimed in claim 1, further comprising a substrate having an upper surface and electrically connected to the optical package (claim 4).
In regards to claim 5, 11063028 teaches the optical navigation module as claimed in claim 4, wherein the optical package is disposed on the upper surface, and the package surface is parallel to the upper surface (claim 5).
In regards to claim 6, 11063028 teaches the optical navigation module as claimed in claim 1, further comprising a condensing lens configured to focus the reflected incident light (claim 6).
In regards to claim 7, 11063028 teaches the optical navigation module as claimed in claim 6, wherein the condensing lens is integrated with the reflective structure (claim 7).
In regards to claim 8, 11063028 teaches the optical navigation module as claimed in claim 1, further comprising at least one motor configured to adjust a vertical distance between the reflective structure and the optical package (claim 8).
In regards to claim 9, 11063028 teaches the optical navigation module as claimed in claim 1, wherein the reflective structure further comprises a wall extending perpendicular to the package surface to separate the first reflective portion from the second reflective portion (claim 9).
In regards to claim 10, 11063028 teaches an optical navigation module (claims 1, 10 and 15), comprising: a substrate; an optical package (claim 10, line 2), comprising: an image sensor arranged upon the substrate; and a light emitting chip arranged upon the substrate and configured to emit illumination light (claim 10, lines 2-6); and a reflective structure covering on the optical package and comprising: a detection plane perpendicular to the substrate; a detection opening at the detection plane (claim 10, lines 7-10); a first reflective portion having a first end and a second end, wherein the first end of the first reflective portion is aligned with the image sensor and configured to reflect incident light directly coming from the detection opening directly toward the image sensor, and the second end of the first reflective portion connects to the detection opening, wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion (claim 10, lines 11-20); and a second reflective portion having a first end and a second end, wherein the first end of the second reflective portion is aligned with the light emitting chip to reflect the illumination light directly from the light emitting chip to directly go out the detection opening, and the second end of the second reflective portion connects to the detection opening, wherein the illumination light directly from the light emitting chip is reflected once at the first end of the second reflective portion and then directly goes out the detection opening (claim 10, lines 21-31).
In regards to claim 11, 11063028 teaches the optical navigation module as claimed in claim 10, wherein the first reflective portion and the second reflective portion respectively comprise at least one of a reflective surface, a prism and a diffractive optical element configured to reflect light incident thereon (claim 11).
In regards to claim 12, 11063028 teaches the optical navigation module as claimed in claim 10, wherein a vertical distance between the reflective structure and the optical package is adjustable (claim 12).
In regards to claim 13, 11063028 teaches the optical navigation module as claimed in claim 12, further comprising at least one motor configured to adjust the vertical distance (claim 13).
In regards to claim 14, 11063028 teaches the optical navigation module as claimed in claim 10, wherein the reflective structure further comprises a condensing lens in the first reflective portion (claim 14).
In regards to claim 15, 11063028 teaches an optical navigation module (claims 1, 10 and 15), comprising: an optical package having a package surface, and comprising an image sensor arranged on the package surface; a light emitting chip arranged on the package surface and configured to emit illumination light upward (claim 15, lines 2-7); and a reflective structure covering on the optical package and comprising: a detection plane perpendicular to the package surface; a first detection opening and a second detection opening at the detection plane (claim 15, lines 8-12); a first reflective portion having a first end configured to reflect incident light coming from the first detection opening downward to impinge on the image sensor, and further having a second end connected to the first detection opening (claim 15, lines 13-17); and a second reflective portion having a first end configured to reflect the illumination light emitted by the light emitting chip to go out the reflective structure via the second detection opening, and further having a second end connected to the second detection opening (claim 15, lines 18-23).
In regards to claim 16, 11063028 teaches the optical navigation module as claimed in claim 15, further comprising a condensing lens configured to focus the reflected incident light (claim 16).
In regards to claim 17, 11063028 teaches the optical navigation module as claimed in claim 15, further comprising at least one motor configured to adjust a vertical distance between the reflective structure and the optical package (claim 17).
In regards to claim 18, 11063028 teaches the optical navigation module as claimed in claim 15, wherein the first reflective portion and the second reflective portion respectively comprise at least one of a reflective surface, a prism and a diffractive optical element configured to reflect light incident thereon (claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9-11, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzymala (US 8618468) in view of Gardiner et al. (US 20030062413).
Re claim 1: Drzymala teaches an optical navigation module (fig. 3-6), comprising: an optical package (22/12/24) having a package surface (surface of 22), and comprising an image sensor (24) arranged on the package surface (surface of 14a); a light emitting diode (12) arranged on the package surface (surface of 22) and configured to emit illumination light upward (see fig. 3-6); and a reflective structure (62/72/70) covering on the optical package (22/12/14) and comprising: a detection plane (the plane where openings is located where light passes therethrough in and out of 62) perpendicular to the package surface (surface of 22) of the optical package (22/12/24); a detection opening (the opening where light passes therethrough in and out of 62, see fig. 3) at the detection plane (the plane where openings is located where light passes therethrough in and out of 62); a first reflective portion (72) having a first end configured to reflect incident light directly coming from the detection opening downward to impinge directly on the image sensor (24) (see fig. 6), and further having a second end connected to the detection opening (see fig. 3 and 6, the opening is connected to the top portion/second end of the first reflective portion), wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion (72) and then directly impinged on the image sensor (24) (see fig. 3 and 6, light passed through the center opening directly then reflects of 72 to the image sensor 24); and a second reflective portion (70) having a first end configured to reflect the illumination light directly from the light emitting diode (12) to directly go out the reflective structure (62/70/72) via the detection opening, and further having a second end connected to the detection opening (the top portion/second end of 70 is connected to the hole/opening in 62 that passes the light from 12 out of the package 62, see fig. 6 and 3), wherein the illumination light directly from the light emitting diode (12) is reflected once at the first end of the second reflective portion (70) and then directly goes out the reflective structure (62/70/72) (see fig. 3 and 6, light reflects from 70 and exits directly out of the reflective structure 62/70/72), but does not specifically teach the light emitting diode is a chip. Gardiner teaches a light emitting chip (16, paragraphs 131 and 135, surface mount light emitting diode is a chip) arranged on a surface of a package (14a) (see fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the LED of Drzymala be a chip similar to Gardiner in order to reduce the size of the device while increasing the lifetime providing for a compact design and longer lasting device. 
Re claim 2: Drzymala as modified by Gardiner teaches the optical navigation module, wherein the reflective structure (Drzymala, 62/70/72) further comprises, in the first reflective portion (Drzymala, 72), at least one of a reflective surface, a prism and a diffractive optical element configured to reflect the incident light (Drzymala, col. 5, lines 47-50).
Re claim 3: Drzymala as modified by Gardiner teaches the optical navigation module, wherein the reflective structure (Drzymala, 62/70/72) further comprises, in the second reflective portion (Drzymala, 70), at least one of a reflective surface, a prism and a diffractive optical element configured to reflect the illumination light emitted by the light emitting chip (Drzymala, 12) (Drzymala, col. 5, lines 38-41).
Re claim 9: Drzymala as modified by Gardiner teaches the optical navigation module, wherein the reflective structure (Drzymala, 70/72) further comprises a wall (Drzymala, element 70 of reflective structure 70/72 provides a wall between the first and second reflective portions 70 and 72, see fig. 3, as well as the inner walls of 62) extending perpendicular to the package surface (Drzymala, surface of 22) to separate the first reflective portion (Drzymala, 72) from the second reflective portion (Drzymala, 70) (Drzymala, element 70 of reflective structure 70/72 provides a wall between the first and second reflective portions 70 and 72, see fig. 3, as well as the inner walls of 62).
Re claim 10: Drzymala teaches an optical navigation module (fig. 3-6), comprising: a substrate (22); an optical package (12/24), comprising: an image sensor (24) arranged upon the substrate (22) (see fig. 4); and a light emitting diode (12) arranged upon the substrate (22) and configured to emit illumination light (see fig. 4 and 6); and a reflective structure (72/70/62) covering on the optical package (12/24) and comprising: a detection plane (the plane where openings is located where light passes therethrough in and out of 62) perpendicular to the substrate (22) (see fig. 3); a detection opening (the opening where light passes therethrough in and out of 62, see fig. 3) at the detection plane (the plane where openings is located where light passes therethrough in and out of 62) (see fig. 3); a first reflective portion (72) having a first end (end that reflects light toward image sensor 24) and a second end (connected to the opening, see fig. 3 and 6, the opening is connected to the top portion/second end of the first reflective portion), wherein the first end of the first reflective portion (72) is aligned with the image sensor (24) and configured to reflect incident light directly coming from the detection opening directly toward the image sensor (24) (see fig. 3 and 6), and the second end of the first reflective portion (72) connects to the detection opening (see fig. 3 and 6, the opening is connected to the top portion/second end of the first reflective portion), wherein the incident light directly coming from the detection opening is reflected once at the first end of the first reflective portion (72) (see fig. 3 and 6); and a second reflective portion (70) having a first end (end that reflects light from the light emitter 12 out the opening in 62) and a second end (the top portion/second end of 70 is connected to the hole/opening in 62 that passes the light from 12 out of the package 62, see fig. 6 and 3), wherein the first end of the second reflective portion (70) is aligned with the light emitting diode (12) to reflect the illumination light directly from the light emitting diode (12) to directly go out the detection opening (see fig. 3 and 6), and the second end of the second reflective portion (70) connects to the detection opening, wherein the illumination light directly from the light emitting diode (12) is reflected once at the first end of the second reflective portion (70) and then directly goes out the detection opening (see fig. 3 and 6), but does not specifically teach the light emitting diode is a chip. Gardiner teaches a light emitting chip (16, paragraphs 131 and 135, surface mount light emitting diode is a chip) arranged on a surface of a package (14a) (see fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the LED of Drzymala be a chip similar to Gardiner in order to reduce the size of the device while increasing the lifetime providing for a compact design and longer lasting device.
Re claim 11: Drzymala as modified by Gardiner teaches the optical navigation module, wherein the first reflective portion (Drzymala, 72) and the second reflective portion (Drzymala, 70) respectively comprise at least one of a reflective surface, a prism and a diffractive optical element configured to reflect light incident thereon (Drzymala, col. 5, lines 47-50 and col. 5, lines 38-41).
Re claim 14: Drzymala as modified by Gardiner teaches the optical navigation module, wherein the reflective structure (Drzymala, 62/72/70) further comprises a condensing lens (Drzymala, 20) in the first reflective portion (Drzymala, 72) (Drzymala, see fig. 3 and 6, col. 4, lines 18-24).
Re claim 15: Drzymala teaches an optical navigation module (fig. 3-6), comprising: an optical package (22/24/12) having a package surface (surface 22), and comprising an image sensor (24) arranged on the package surface (surface of 22) (see fig. 4); a light emitting diode (12) arranged on the package surface (surface of 22) and configured to emit illumination light upward (see fig. 3 and 6); and a reflective structure (62/72/70) covering on the optical package (22/24/12) and comprising: a detection plane (the plane where openings is located where light passes therethrough in and out of 62) perpendicular to the package surface (surface of 22) (see fig. 3 and 6); a first detection opening (opening attached to section with 72) and a second detection opening (opening attached to section with 70) at the detection plane (the openings at the detection plane where light passes therethrough in and out of 62, see fig. 3); a first reflective portion (72) having a first end (reflects light to image sensor 24) configured to reflect incident light coming from the first detection opening downward to impinge on the image sensor (24) (see fig. 3 and 6), and further having a second end (end connecting to first opening where light passes through to be reflected by 72 to image sensor 24, see fig. 3 and 6) connected to the first detection opening (see fig. 3 and 6); and a second reflective portion (70) having a first end (end for reflecting light from light emitting diode out the second opening, see fig. 3 and 6) configured to reflect the illumination light emitted by the light emitting diode (12) to go out the reflective structure (62/72/70) via the second detection opening (see fig. 3 and 6), and further having a second end (the end connecting to second opening where light passes through to be emitted outside the reflective structure 62/72/70, see fig. 3 and 6) connected to the second detection opening (see fig. 3 and 6), but does not specifically teach the light emitting diode is a chip. Gardiner teaches a light emitting chip (16, paragraphs 131 and 135, surface mount light emitting diode is a chip) arranged on a surface of a package (14a) (see fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the LED of Drzymala be a chip similar to Gardiner in order to reduce the size of the device while increasing the lifetime providing for a compact design and longer lasting device.
Re claim 18: Drzymala as modified by Gardiner teaches the optical navigation module, wherein the first reflective portion (Drzymala, 72) and the second reflective portion (Drzymala, 70) respectively comprise at least one of a reflective surface, a prism and a diffractive optical element configured to reflect light incident thereon (Drzymala, col. 5, lines 47-50 and col. 5, lines 38-41).

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Drzymala (US 8618468) as modified by Gardiner et al. (US 20030062413) as applied to claim 1 above, and further in view of Juh et al. (US 20070146318).
Re claim 4: Drzymala as modified by Gardiner teaches the optical package (Drzymala, 22/12/24) having the package surface (Drzymala, surface of 22), and comprising the image sensor (Drzymala, 24) arranged on the package surface (Drzymala, surface of 14a); the light emitting chip (Drzymala, 12, Gardiner, paragraph 131 and 135) arranged on the package surface (Drzymala, surface of 22) and configured to emit illumination light upward (Drzymala, see fig. 3-6), but does not specifically teach further comprising a substrate having an upper surface and electrically connected to the optical package. Juh teaches an optical navigation module (fig. 11 and 12), comprising a substrate (250, FPCB) having an upper surface (see fig. 12) and electrically connected to an optical package (240 PCB/190 PCB/130 light emitter/140 image sensor) (see fig. 11 and 12, paragraphs 65-67). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further include a substrate electrically connected to the optical package of Drzymala as modified by Gardiner similar to Juh in order to transfer signals to and from the optical package to external devices and circuitry providing for compact design and efficient signal transfer.
Re claim 5: Drzymala as modified by Gardiner and Juh teaches the optical navigation module, wherein the optical package (Drzymala, 12/24/22, Juh, 240 PCB/190 PCB/130 light emitter/140 image sensor) is disposed on the upper surface (Juh, 250, see fig. 12), and the package surface (Drzymala, surface of 12/24/22, Juh, surface of 240 PCB/190 PCB/130 light emitter/140 image sensor) is parallel to the upper surface (Juh, 250, see fig. 12).

Claim(s) 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzymala (US 8618468) as modified by Gardiner et al. (US 20030062413) as applied to claim 1 above, and further in view of Antonelli et al. (US 6259108).
Re claims 6 and 16: Drzymala as modified by Gardiner teaches further comprising a condenser lens configured to focus (Drzymala, 20) (Drzymala, col. 4, lines 18-24), but does not specifically teach focus the reflected incident light. Antonelli teaches various placements of condenser lens (3) within a first reflective portion (1d/1e) of a reflective structure (1) (see fig. 3 and 4). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the condenser lens of Drzymala as modified by Gardiner located after the first reflective portion similar to Antonelli in order to ensure proper focus of the incident reflected light onto the image sensor providing for higher quality light capture (MPEP, 2144.04, VI, C). 
Re claim 7: Drzymala as modified by Gardiner and Antonelli teaches the optical navigation module, wherein the condensing lens (Drzymala, 20, Antonelli, 3) is integrated with the reflective structure (Drzymala, 62/72/70, see fig. 3 and 6, Antonelli, 1, see fig. 4).

Claim(s) 8, 12, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drzymala (US 8618468) as modified by Gardiner et al. (US 20030062413) as applied to claim 1 above, and further in view of Bremer (US 6689998).
Re claims 8 and 17: Drzymala as modified by Gardiner teaches the optical navigation module (Drzymala, fig. 3 and 6) comprising: the optical package (Drzymala, 22/24/12, optical package is a series of elements as a single unit) and the reflective structure (Drzymala, 72/70/62) covering on the optical package (Drzymala, 22/24/42) (Drzymala, see fig. 3 and 6, reflective structure 72/70/62 is placed on and covering the package), but does not specifically teach further comprising at least one motor configured to adjust a vertical distance between the reflective structure and the optical package. Bremer teaches an optical module (fig. 2a), further comprising at least one motor (40) (col. 4, lines 28-31) configured to adjust a vertical distance between a reflective structure (16) and an optical package (44) (see fig. 2a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one motor configured to adjust a vertical distance between the reflective structure and the optical package similar to Bremer with the optical package and reflective structure of Drzymala as modified by Gardiner in order to shift the elements to a desired position to more accurately guide the light to and from the optical package.
Re claim 12: Drzymala as modified by Gardiner teaches the optical navigation module (Drzymala, fig. 3 and 6) comprising: the optical package (Drzymala, 22/24/12, optical package is a series of elements as a single unit) and the reflective structure (Drzymala, 72/70/62) covering on the optical package (Drzymala, 22/24/42) (Drzymala, see fig. 3 and 6, reflective structure 72/70/62 is placed on and covering the package), but does not specifically teach wherein a vertical distance between the reflective structure and the optical package is adjustable. Bremer teaches an optical module (fig. 2a), further comprising at least one motor (40) (col. 4, lines 28-31) configured to adjust a vertical distance between a reflective structure (16) and an optical package (44) (see fig. 2a). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include at least one motor configured to adjust a vertical distance between the reflective structure and the optical package similar to Bremer with the optical package and reflective structure of Drzymala as modified by Gardiner in order to shift the elements to a desired position to more accurately guide the light to and from the optical package.
Re claim 13: Drzymala as modified by Gardiner and Bremer teaches further comprising at least one motor (Bremer, 40) configured to adjust the vertical distance (Bremer, see fig. 2a, col. 4, lines 28-31).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878